DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1, 3, 5-8, 11-16 and 21-24. Claims 1, 10 and 24 have been amended. Accordingly, claims 1, 3, 5-8, 11-16 and 21-24 remain pending in the current application.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 10, 12-16, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20130045751 A1) in view of Li (US 20140107846 A1), and further in view of Murray et al. (US 20110237185 A1).
Regarding Claim 1, Chao et al. teaches a system comprising: at least one radio frequency (RF) transmitter to transmit a unique identifier thereof to a device in a vicinity of the RF transmitter (Paragraphs 31-32); 
a vision system comprising at least one image capturing device and an image processing unit to determine objects captured in images acquired by the image capturing device (Paragraph 18-21)the at least one image capturing device registered or calibrated to a reference coordinate system (Paragraph 33; Paragraphs 36-39); and 
a controller to determine a rough location estimate of the mobile device based, at least in part, on the unique identifier of one of the at least one RF transmitters, and determine a precise location estimate of the device based on a correlation between the location of the device determined based on the unique identifier and the objects captured in the images acquired by the image capturing device (Paragraph 18-21; Paragraphs 28-29; Paragraphs 31-33), 
wherein at least a portion of the one or more first operations to determine the rough location estimate are performed in parallel with at least a portion of one or more second operations to determine the precise location estimate (Figure 3, Elements 302, 304 and 306; This clearly shows the determination of the rough location estimate being in parallel with the camera imaging and the assistance info reception which are both considered to be at least portions of one or more second operations to determine the precise location estimate).
However, Chao et al. does not explicitly teach at least two image capturing devices disposed external to the mobile device; a controller remote from the mobile device, the controller to:  process a unique identifier of one of the at least one RF transmitters received from the mobile device.
Li, however, teaches a vision system comprising at least two image capturing devices disposed external to the mobile device (Paragraphs 22-23; Paragraphs 46-57).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vision system of Chao et al. to include the multiple image capturing devices disposed external to the mobile device as taught in Li as shown above, in order to provide more reliable and accurate occupancy data (See Li Paragraphs 3-5).
However, neither of Chao et al. and Li explicitly teach a controller remote from the mobile device, the controller to:  process a unique identifier of one of the at least one RF transmitters received from the mobile device.
Murray et al., however, teaches a controller remote from the mobile device, the controller to:  process a unique identifier of one of the at least one RF transmitters received from the mobile device (Paragraph 23; Paragraphs 31-32; Paragraphs 38-45).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vision system of Chao et al. as modified by Li to include the remote determination of mobile device location from RF Identification as taught in Murray et al. as shown above, in order to enable various location-based services (See Murray et al. Paragraph 5).
Regarding Claim 3, Chao et al., Li, and Murray et al. teach all of the limitations of claim 1 above, Chao et al. further teaches that each of the at least one RF transmitter is located at a known position (Paragraph 27; Paragraph 31-32).
Regarding Claim 5, Chao et al., Li, and Murray et al. teach all of the limitations of claim 1 above, Chao et al. further teaches that the at least one RF transmitter and the vision system are located in a predetermined area to be monitored by the at least one RF transmitter and the vision system, wherein the vision system is capable of detecting objects within the entire monitored area (Paragraph 18-21; Paragraphs 23-26; Paragraph 29; Paragraphs 31-32).
Regarding Claim 6, Chao et al., Li, and Murray et al. teach all of the limitations of claim 1 above, Chao et al. further teaches that location information associated with the objects captured in the images acquired by the image capturing device is transmitted to the controller (Paragraph 18-21; Paragraphs 23-26; Paragraph 29-32).
However, Chao et al. does not explicitly teach at least two image capturing devices disposed external to the mobile device.
Li, however, teaches a vision system comprising at least two image capturing devices disposed external to the mobile device (Paragraphs 22-23; Paragraphs 46-57).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vision system of Chao et al. to include the multiple image capturing devices disposed external to the mobile device as taught in Li as shown above, in order to provide more reliable and accurate occupancy data (See Li Paragraphs 3-5).
Regarding Claim 7, Chao et al., Li, and Murray et al. teach all of the limitations of claim 6 above, Chao et al. further teaches that location information comprises coordinates of the objects captured in the images relative to a reference coordinate system to which the at least one image capturing device is associated (Paragraph 18-21; Paragraphs 23-26; Paragraph 29-32)
However, Chao et al. does not explicitly teach at least two image capturing devices disposed external to the mobile device.
Li, however, teaches a vision system comprising at least two image capturing devices disposed external to the mobile device (Paragraphs 22-23; Paragraphs 46-57).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the vision system of Chao et al. to include the multiple image capturing devices disposed external to the mobile device as taught in Li as shown above, in order to provide more reliable and accurate occupancy data (See Li Paragraphs 3-5).
Method claims 10, and 12-16 are drawn to the method of using corresponding apparatus claimed in claims 1, 3, and 5-7, and are drawn to similar subject matter. Accordingly, method claims 10, and 12-16 are rejected using the same art as applied to apparatus claims 1, 3, and 5-7 as above. Chao et al. further teaches the at least one image capturing device registered or calibrated to a reference coordinate system prior to acquiring the images (Paragraph 33; Paragraphs 36-39).
Regarding Claim 21, Chao et al., Li, and Murray et al. teach all of the limitations of claim 10 above, Chao et al. further teaches that the objects are persons carrying or wearing the device or are machines to which the device is attached or affixed (Paragraphs 23-28).
  Regarding Claim 22, Chao et al., Li, and Murray et al. teach all of the limitations of claim 1 above, Chao et al. further teaches at least one beacon comprising the at least one radio frequency (RF) transmitter, wherein the at least one beacon is deployed or installed on or suspended from a ceiling of an indoor area being monitored (Paragraph 43, “In some instances, assistance information may comprise, for example, identities or locations of wireless transmitters, reference points, etc. associated with a current venue, applicable map or venue information, or the like. Map or venue information may comprise, for example, a digital map (e.g., floor plans, etc.) of a venue associated with a mobile device identifying one or more structural features, such as walls, rooms, doors, passageways, elevators, staircases, ladders, floors, ceilings, etc. of the venue.”).  
Regarding Claim 23, Chao et al., Li, and Murray et al. teach all of the limitations of claim 1 above, Chao et al. further teaches the objects are persons carrying or wearing the device or are machines to which the device is attached or affixed (Paragraphs 23-28).4 of 10 Application No. 14/982,584 Docket 281360-1 Reply to Office Action of December 15, 2017  
Claim 24 has limitations similar to those in Claims 1, 22, and 23, and is rejected using the same art as applied above in those claims.
Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20130045751 A1) in view of Li (US 20140107846 A1), further in view of Murray et al. (US 20110237185 A1) and even further in view of Kulkarni et al. (US 20140324527 A1).
Regarding Claim 8, Chao et al., Li, and Murray et al. teach all of the limitations of claim 1 above, however, none of Chao et al., Li, and Murray et al. explicitly teach that the at least one RF transmitter comprises a directional radiating element, and the at least one directional radiating element comprises one of a planar patch antenna, a helical antenna, a Yagi antenna and an array of a plurality thereof.
Kulkarni et al., however, teaches that the at least one RF transmitter comprises a directional radiating element, and the at least one directional radiating element comprises one of a planar patch antenna, a helical antenna, a Yagi antenna and an array of a plurality thereof (Paragraph 123 and 130).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the indoor positioning system of Chao et al. as modified by Li and Murray et al. to include the RF transmitter comprising a directional radiating element as described above, in order to detect presence of a shopper's tagged wireless mobile device  when it is within the radiation pattern of the directional antenna (See Kulkarni et al. Paragraph 123)
Regarding Claim 11, Chao et al., Li, and Murray et al. teach all of the limitations of claim 10 above, however, none of Chao et al., Li, and Murray et al. explicitly teach that the at least one RF transmitter transmits a Bluetooth® low energy signal.
Kulkarni et al., however, teaches that the at least one RF transmitter transmits a Bluetooth® low energy signal (Paragraph 64).
It would have been obvious for a person having ordinary skill in the art at the time of the filing of the invention to have modified the indoor positioning system of Chao et al. as modified by Li and Murray et al. to include the RF transmitter using bluetooth low energy as described above, in order to to detect presence of a shopper's tagged wireless mobile device when it is within the radiation pattern of the directional antenna (See Kulkarni et al. Paragraph 123).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483